18 N.Y.3d 912 (2012)
963 N.E.2d 1260
940 N.Y.S.2d 559
2012 NY Slip Op 64379
SCOTT M. PANKOFF, Appellant,
v.
LISA B. PANKOFF, Respondent.
Motion No: 2011-1331.
Court of Appeals of New York.
Submitted December 12, 2011.
Decided February 16, 2012.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.